81 F.3d 151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles A. TAYLOR, Petitioner,v.W.A. BENNETT COAL COMPANY;  Old Republic Insurance Company;Director, Office of Workers' CompensationPrograms, United States Department ofLabor, Respondents.
No. 95-2630.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 19, 1996.Decided:  March 28, 1996.

Charles A. Taylor, Petitioner Pro Se.
Mark Elliott Solomons, Laura Metcoff Klaus, ARTER & HADDEN, Washington, D.C.;   Christian P. Barber, Jill M. Otte, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondents.
Before HALL, ERVIN and MICHAEL, Circuit Judges.
PER CURIAM:


1
Claude Taylor seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to U.S.C.A. §§ 901-945 (West 1986 & Supp.1995).   Our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.   Accordingly, we affirm the Board's decision.   Taylor v. W.A. Bennett Coal Co., No. 94-0172-BLA (B.R.B. July 31, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED